Citation Nr: 0312401	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  00-22 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In February 2000, the Board did inform the veteran that the 
VA would help him to obtain evidence regarding his claim, a 
requirement under provisions of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C. §§ 5103, 5103A, 5107 (West 
2002).  However, the United States Court of Appeals for the 
Federal Circuit has recently invalidated the regulations 
which empowered the Board to issue written notification 
pertaining to requirements of the VCAA.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003). 

In October 2002 the Board undertook additional development of 
the evidence for the issue of entitlement to service 
connection for ulcerative colitis as secondary to the service 
connected post-traumatic stress disorder.  However, the Board 
undertook this development pursuant to authority under 38 
C.F.R. § 19.9(a)(2) (2002), which also was invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Also, 
this development included a request for a VA examination with 
an opinion concerning etiology of the colitis.  However, the 
examination conducted in February 2003 was confined to the 
prostate.

Fulfillment of the statutory duty to assist includes the 
requirement of conducting a thorough and contemporaneous 
medical examination that takes into account the records of 
prior treatment so that the evaluations of the claimed 
disabilities will be fully informed.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  The veteran maintains that he has 
ulcerative colitis due to his service connected post-
traumatic stress disorder (PTSD).  Therefore, an examination 
that takes into account the recently obtained private medical 
records should be undertaken in order to obtain an opinion 
addressing the issue of whether, as claimed, any 
gastrointestinal illness diagnosed was caused or aggravated 
by the veteran's service connected PTSD.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  In particular, the RO 
should ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The RO should arrange for a VA 
examination conducted by a 
gastroenterology specialist in order to 
determine the nature, severity, and 
etiology of any gastrointestinal disorder 
including ulcerative colitis.  The claims 
folder and a copy of this Remand should 
be made available to the examiner for 
review prior to the examination.  All 
testing deemed necessary should be 
performed.  In conjunction with a review 
of the claims folder, it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
gastrointestinal illness diagnosed, to 
include ulcerative colitis, was either 
caused or is aggravated by the veteran's 
service connected PTSD.  Direct the 
examiner's attention to, and request the 
examiner to comment on opinions rendered 
by Roger W. House, M.D., in September 
2000, and the VA examiner in April 2002.

All clinical findings should be recorded 
in detail.  A complete rational for any 
opinion expressed should be included in 
the examination report.

3.  Thereafter the RO should readjudicate 
the veteran's claim, including pursuant 
to 38 C.F.R. § 3.310 and Allen v. Brown, 
7 Vet. App. 439 (1995).  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




